Exhibit 10(cc)

MANAGEMENT EMPLOYMENT AGREEMENT

The following Agreement is hereby entered into between Chuck Lemar (thereafter
known as “Executive”) and Cybex International, Inc. (together with its
subsidiary corporations hereinafter known as the “Company”) and having its
principal offices at 10 Trotter Drive, Medway, MA 02053.

 

  1. DUTIES AND RESPONSIBILITIES

Executive agrees to hold the position of President of Cybex Capital/Sr Vice
President of Cybex International and shall be directly responsible to Art Hicks,
COO.

 

  2. BEST EFFORTS

Executive agrees to devote best efforts to his employment with the Company on a
full-time basis. He further agrees not to use the facilities, personnel or
property of the Company for personal or private business benefit.

 

  3. ETHICAL CONDUCT

Executive will conduct himself in a professional and ethical manner at all times
and will comply with all company policies as well as all State and Federal
regulations and laws as they may apply to the services, products and business of
the Company.

 

  4. COMPENSATION

 

  a. Salary shall be payable in equal installments as per the Company’s payroll
policy. Salary shall be considered on an annual basis and may be adjusted at any
time based on individual and Company performance. See attached Exhibit A for
current salary.

 

  b. Benefits shall be the standard benefits of the Company as they shall exist
from time-to-time.

 

  c. Will participate in the 2008 Management Incentive Compensation Bonus
Program, eligible for payout in 2009.

 

  5. NON-DISCLOSURE

Executive acknowledges that employment with the Company requires him to have
access to confidential information and material belonging to the Company,
including customer lists, contracts, proposals, operating procedures, and trade
secrets. Upon termination of employment for any reason, Executive agrees to
return to the Company any such confidential information and material in his
possession with no copies thereof retained. Executive further agrees, whether
during employment with the Company or any time after the termination thereof
(regardless of the reason for such termination), he will not



--------------------------------------------------------------------------------

disclose nor use in any manner, any confidential or other material relating to
the business, operations, or prospects of the Company except as authorized in
writing by the Company. The foregoing restrictions shall not apply to any
information which is presently public knowledge or which becomes public
knowledge through a source or sources other than Executive.

 

  6. TERMINATION AND TERMINATION BENEFITS

Executive’s employment hereunder is “at will”, which means that either the
Company or the Executive may terminate such employment at any time, with or
without cause or good reason.

 

  a. The Company may terminate other than for “cause” at any time upon written
notice to Executive.

 

  b. The Company may terminate employment for “cause” at any time upon written
notice setting forth the nature of such cause, provided, that in the case of
clause (l) or (4) below, the failure or default shall not have been fully cured
to the reasonable satisfaction of the Company within 30 days after the date such
notification is provided. The following, as determined by the Company in its
reasonable judgment, shall constitute “cause” for termination:

 

  (1) Executive’s willful failure to perform or gross negligence in the
performance of his duties and responsibilities to the Company.

 

  (2) Executive’s failure to adequately perform his duties and responsibilities
to the Company, which performance deficiencies continue sixty days after the
Company shall have provided to the Executive written notice setting forth the
nature of the performance deficiencies, all as reasonably determined by the
Company.

 

  (3) Any misconduct by the Executive, which constitutes fraud, embezzlement or
material dishonesty with respect to the Company.

 

  (4) Indictment or conviction of a felony or misdemeanor, provided in the case
of a misdemeanor the crime involve any federal, state, or local law
(i) applicable to the business of the Company or (ii) involving moral turpitude.

 

  (5) Any material breach of this Agreement.



--------------------------------------------------------------------------------

  c. Executive may terminate employment at any time, with or without good
reason, upon 30 days written notice to the Company. Upon receipt of such notice,
the Company may, without penalty, designate an earlier termination date.

 

  d. If Executive resigns (other than pursuant to subparagraph (f) below) or
employment is terminated by the Company for cause, the Company shall have no
further obligation to Executive other than for normal salary earned through the
date of termination. No severance pay or other benefits or compensation of any
kind will be provided.

 

  e. In the event the Company terminates Executive’s employment other than “for
cause” as defined above, the Company shall, as a severance benefit, continue to
pay his normal salary until on the first to occur of (1) six months from the
date of termination; or (2) the date Executive obtains other employment with
comparable or better compensation. In the event Executive obtains other
employment which does not have comparable or better compensation, the severance
payable to Executive pursuant to this subparagraph (e) shall be reduced by the
compensation paid to Executive in such new employment.

 

  f. Regardless of the reason for termination, Executive shall have such rights
as may be provided by COBRA and as may be provided pursuant to any retirement
plan, which is qualified pursuant to ERISA and in which Executive participates.

 

  7. MISCELLANEOUS

 

  a. This Agreement and any disputes arising here from shall be governed by the
law of the State of New York.

 

  b. In the event that any provision of this Agreement is held to be invalid or
unenforceable for any reason, including without limitation the geographic or
business scope or duration thereof, this Agreement shall be construed as if such
provision had been more narrowly drawn so as not to be invalid or unenforceable.

 

  c. This Agreement supersedes all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter. This Agreement
may be amended or modified only by a written instrument signed by the parties
hereto.



--------------------------------------------------------------------------------

  d. The failure of either party at any time or times to require performance of
any provision hereof shall in no way effect the right at a later time to enforce
the same.

 

Executive Signature     CYBEX INTERNATIONAL, INC.

/s/ Galen S. “Chuck” Lemar

   

/s/ Arthur Hicks

Chuck Lemar     Arthur Hicks, President, Cybex Capital     Executive Vice
President and Chief Operating Officer

09/19/07

   

09/19/07

Date     Date



--------------------------------------------------------------------------------

Exhibit A

 

Executive Name:    Chuck Lemar Title:    President, Cybex Capital/ Sr Vice
President of Cybex International Responsible to:    Art Hicks Salary:   
$200,000 annually to be paid on a bi-weekly basis of $7,692.31 (next review
1/1/09) Effective date:    Upon hire date, to be identified